    Case 2:20-cv-00013-SPC-NPM Document 4 Filed 01/15/20 Page 1 of 4 PageID 50



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

SIERRA CLUB and ENVIRONMENTAL
CONFEDERATION OF SOUTHWEST
FLORIDA,

                Plaintiffs,

v.                                                          Case No.: 2:20-cv-13-FtM-38NPM

U.S. FISH AND WILDLIFE
SERVICE, AURELIA SKIPWORTH,
FLORIDA DEPARTMENT OF
TRANSPORTATION, KEVIN J.
THIBAULT, U.S. ARMY CORP OF
ENGINEERS and TODD T.
SEMONITE,

                Defendants.


                                      RELATED CASE ORDER
                                     AND TRACK ONE NOTICE1

         It is hereby ORDERED that, no later than FOURTEEN (14) DAYS from the date

of this Related Case Order and Track Notice, counsel and any pro se party shall comply

with Local Rule 1.04(d), and shall file and serve a certification as to whether the instant

action should be designated as a similar or successive case pursuant to Local Rule

1.04(a) or (b). The parties shall utilize the attached form Notice of Pendency of Other

Actions.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00013-SPC-NPM Document 4 Filed 01/15/20 Page 2 of 4 PageID 51



      It is FURTHER ORDERED that, in accordance with M.D. Fla. Local Rule 3.05, this

action is designated a Track One case. All parties must comply with the requirements

established in Local Rule 3.05 for Track One cases.

January 15, 2020

  SHERI POLSTER CHAPPELL                           JOHN E. STEELE
      Sheri Polster Chappell                        John E. Steele
 United States District Court Judge     Senior United States District Court Judge

      THOMAS P. BARBER                             MAC R. MCCOY
         Thomas P. Barber                           Mac. R. McCoy
    United States District Judge            United States Magistrate Judge

      NICHOLAS P. MIZELL
         Nicholas P. Mizell
  United States Magistrate Judge


Attachment: Notice of Pendency of Other Actions [mandatory form]

Copies: All Parties of Record




                                         -2-
Case 2:20-cv-00013-SPC-NPM Document 4 Filed 01/15/20 Page 3 of 4 PageID 52



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

SIERRA CLUB and ENVIRONMENTAL
CONFEDERATION OF SOUTHWEST
FLORIDA,

                Plaintiffs,

v.                                                   Case No.: 2:20-cv-13-FtM-38NPM

U.S. FISH AND WILDLIFE
SERVICE, AURELIA SKIPWORTH,
FLORIDA DEPARTMENT OF
TRANSPORTATION, KEVIN J.
THIBAULT, U.S. ARMY CORP OF
ENGINEERS and TODD T.
SEMONITE,

           Defendants.
___________________________________

                         NOTICE OF PENDENCY OF OTHER ACTIONS

         In accordance with Local Rule 1.04(d), I certify that the instant action:

          IS           related to pending or closed civil or criminal case(s) previously filed
                       in the Court, or any other Federal or State court, or administrative
                       agency as indicated below:




          IS NOT       related to any pending or closed civil or criminal case filed with this
                       Court, or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than FOURTEEN (14) DAYS after appearance of the
party.

Dated:




                                              -3-
Case 2:20-cv-00013-SPC-NPM Document 4 Filed 01/15/20 Page 4 of 4 PageID 53



 [Counsel of Record or Pro Se Party]         [Counsel of Record or Pro Se Party]
     [Address and Telephone]                      [Address and Telephone]




                                       -4-
